Citation Nr: 0714190	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  04-38 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to chemical herbicides.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1971 and from September 1972 to September 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii) (2006).  
This presumption is rebuttable by affirmative evidence to the 
contrary that shows the disease was not incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be presumed for residuals of Agent 
Orange exposure by the showing of two elements.  First, the 
evidence must show that the appellant served in the Republic 
of Vietnam during the Vietnam War era.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the appellant must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  

In the case at hand, Temporary Duty Orders sending the 
veteran to Cam Rahn Bay Airbase, Republic of Vietnam, 
effective August 25, 1968, establish the first element 
required for presumptive service connection.  The veteran has 
submitted a March 1997 letter from his private urologist that 
he believes demonstrates the second requirement.  In this 
letter, the urologist stated that the veteran had persistent 
transitional cell carcinoma of the urinary bladder.  He 
underwent a radical cystectomy and ileal neobladder in 
January 1997.  The urologist noted that the veteran's post-
operative course had been relatively uneventful except for 
the fact that the pathology had changed somewhat to include 
prostatic involvement with transitional cell carcinoma of the 
prostate and severe urethral dysplasia.  The record contains 
no clear diagnosis of prostate cancer.  Nor has a medical 
expert commented on whether the traditional cell carcinoma 
originated in the prostate or whether it originated in the 
bladder and metastasized to the prostate. 

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  While the March 1997 letter does not constitute 
a diagnosis of prostate cancer, the Board believes it is 
sufficient evidence to warrant a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  If these records do not exist or 
cannot otherwise be obtained, that fact 
should be noted in the claims file.

2.  The veteran should be afforded a VA 
examination with an appropriate expert to 
determine the nature, extent, and etiology 
of the cancer for which the veteran has 
claimed service connection.  The claims 
folder must be made available to the 
examiner prior to the examination.  The 
examination report should note that the 
claims folder was reviewed.  All pertinent 
symptomatology and findings should be 
reported in detail.  

The examiner should determine whether the 
evidence of record supports a diagnosis of 
prostate cancer.  If prostate cancer may 
be diagnosed, the examiner is asked to 
opine as to its etiology.  Specifically, 
the examiner should state whether it is at 
least as likely as not that the veteran's 
prostate cancer was etiologically related 
to his traditional cell carcinoma of the 
urinary bladder.  The examiner should 
describe any such relationship that is 
found and should specifically discuss 
whether the cancer originated in the 
bladder and metastasized to the prostate 
or whether it originated in the prostate 
and spread to the bladder.  The examiner 
is also asked to state whether it is at 
least as likely as not that the veteran's 
disability is otherwise etiologically 
related to service.  

A complete rationale for any opinion 
rendered should be included in the report.  
If the examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.  

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of a claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  They 
must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




